Citation Nr: 1816558	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity prior to May 31, 2011. 

4.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left lower extremity since May 31, 2011.  

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity prior to May 31, 2011.

6.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the right lower extremity since May 31, 2011.  

7.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left upper extremity.

10.  Entitlement to a rating higher than 30 percent for peripheral neuropathy of the right upper extremity.

11.  Entitlement to an initial rating higher than 60 percent for chronic kidney disease.

12.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)). 

In October 2016, the Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to an initial compensable rating for hypertension, entitlement to a rating higher than 20 percent for peripheral neuropathy left upper extremity, entitlement to a rating higher than 30 percent for peripheral neuropathy right upper extremity, entitlement to an initial rating higher than 60 percent for chronic kidney disease, entitlement to TDIU and reopening a service connection claim for back disability are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back injury was last denied in an August 2004 rating decision.  The evidence added to the record with regard to the lumbar spine since the August 2004 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

2.  It is at least as likely as not that the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.

3.  During his October 2016 hearing, the Veteran withdrew from appellate consideration the issues of entitlement to an initial compensable rating for hypertension, entitlement to a rating higher than 20 percent for peripheral neuropathy left upper extremity, entitlement to a rating higher than 30 percent for peripheral neuropathy right upper extremity and entitlement to an initial rating higher than 60 percent for chronic kidney disease.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a back injury is final.  New and material evidence to reopen the claim for service connection for a back disability has been received and the claim is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).

4.  The criteria for withdrawal of the claims for entitlement to an initial compensable rating for hypertension, entitlement to a rating higher than 20 percent for peripheral neuropathy left upper extremity, entitlement to a rating higher than 30 percent for peripheral neuropathy right upper extremity and entitlement to an initial rating higher than 60 percent for chronic kidney disease have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed AOJ decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran appeals the denial to reopen the claim of entitlement to service connection for a back disability.  In an August 2004 rating decision, service connection for a back injury was denied.  The AOJ found that the objective medical evidence did not show that the Veteran had a current chronically disabling spinal (back) impairment that was either incurred in or aggravated by military service.  The Veteran submitted a notice of disagreement to the decision in November 2004.  He was issued a Statement of the Case in April 2005.  He did not submit a VA Form 9 Substantive Appeal nor did he submit new and material evidence within the remaining one year appeal period.  The August 2004 decision denying service connection for a back injury became final.  

After reviewing all of the evidence of record available at the time of the August 2004 rating decision and in light of the evidence received since that decision to include the Veteran's statements of an in service injury and continued problems since that time, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.  Accordingly, the claim is reopened.

The issue of entitlement to service connection for a back disability on the merits is addressed in the REMAND below.




TDIU

The Veteran appeals the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for chronic kidney disease evaluated at 60 percent disabling, PTSD evaluated at 30 percent disabling, diabetes mellitus evaluated at 20 percent disabling, peripheral neuropathy of the left lower extremity evaluated at 20 percent disabling, peripheral neuropathy of the right lower extremity evaluated at 20 percent disabling, peripheral neuropathy of the left upper extremity evaluated at 20 percent disabling, peripheral neuropathy of the right upper extremity evaluated at 30 percent disabling, and hypertension which is noncompensable.  His combined evaluation is 90 percent.  The Board notes that the Veteran meets the percentage requirement for TDIU.  

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  In this matter, the Board has been presented with positive and negative evidence as to the relation between the Veteran's service-connected disabilities and his ability to obtain and maintain substantially gainful employment.  

To that end, in March 2011, the Veteran expressed that he was employed in Human Resources management for almost 30 years but had difficulty working the last few years as he was required to minimize his activity due his PTSD, peripheral neuropathy, diabetes and back.  He claimed he was unable to perform his work duties that last two years of employment due to complications with his service connected disabilities.  Following discussions with his treating physicians, he said he was required to leave his employment in February 2011.  

In April 2011, the Veteran's co-worker of over 25 years expressed that the Veteran complained of anxiety and insomnia and that his condition worsened causing him to have to leave his place of employment.  

In relation to his claim, the Veteran was afforded a VA examination in May 2011.  The VA examiner indicated that the Veteran's conditions of chronic kidney disease, hypertension and sensory polyneuropathy of all four extremities would impair his ability to perform physical but not sedentary employment.  

In another May 2011 VA examination, the Veteran reported that he worked in human resources but that had recent change in his boss.  He described his boss as harsh and abusive which he said brought back memories of his treatment in basic training.  He stated that he worked in a different office than his boss but he had to have weekly conference calls with him.  He felt like his boss was treating him differently because of his age.  According to the Veteran, he was also having problems maintaining train of thought, so he decided to go ahead and retire.  He had been with the company for 30 years when he retired.  

The VA examiner found that there was no evidence that the Veteran's PTSD symptoms caused significant impairment in occupational functioning.  She noted that the Veteran decided to retire and was not fired and that he maintained a position for the same company for over 30 years and that there was no evidence that the Veteran had difficulty maintaining employment.  She stated that the Veteran probably could function adequately in employment situations where he was his own boss, worked alone and was not subject to oversight or correction by another individual.  The VA examiner opined that the Veteran was not considered unemployable solely due to his PTSD.  

In November 2011, Dr. P expressed that the Veteran had chronic back pain, post-traumatic stress disorder, and diabetes with neuropathy and nephropathy.  These are chronic diseases with the best hope of management being aimed at maintaining function since these are generally (with exception possibly of PTSD) progressively
worsening entities he found.  In his evaluation, he checked that the Veteran's peripheral neuropathy caused moderate pain.  He found, however, that this disability limited his ability to work no more than two hours per day.  He also found that the Veteran's diabetes and resulting complications limited the Veteran's ability to work no more than two hours per day.  

In January 2012, J.B., Ph.D. opined that the Veteran would not be capable of performing full time competitive work with his psychological symptoms and limitations.  He noted that the Veteran no longer worked and that he retired from work largely in part due to his anxiety symptoms.  

The December 2012 VA examiner found that the Veteran's diabetic peripheral neuropathy does not impact his ability to work.  In the December 2012 psychiatric examination, the Veteran reported that he stopped working in March 2011 after 30 years because he was having some difficulty attending and staying in meetings due to anxiety.  

In September 2015, the examiner found that the Veteran was able to work with his diabetes mellitus and secondary complications but with considerable difficulty and complications.  

The April 2016 VA examiners, however, found that the Veteran's peripheral neuropathy, kidney condition and hypertension would not impact his ability to work a sedentary job.  During the April 2016 psychiatric VA examination, the Veteran stated that he retired in March 2011 after 30 years of employment.  He expressed that he retired as he was having problems in group settings of people and enclosed spaces due to his anxiety.  The VA examiner found that anxiety may intermittently interfere with the Veteran's occupational functioning, particularly in situations with high social demands.  He also found that sleep disruption may intermittently interfere with daytime efficiency.  

The Veteran's wife has expressed that the Veteran's mental and physical state has depreciated, and that he has sleep impairment, difficulty attending any activity that consist of large groups, and that he will not travel or leave the residence for extended periods of time.  She stated this illnesses to include arthritis, peripheral neuropathy and back disability have contributed to his inability to perform his job and associate with the general public in a normal manner.  

The Board has weighed the positive and negative evidence of record, and in resolving reasonable doubt, the Board finds in favor of the claim.  In making this determination, the Board finds that it is at least as likely as not that the cumulative effects of the Veteran's service-connected PTSD, chronic kidney disease, diabetes mellitus, hypertension and peripheral neuropathy of all four extremities render him unable to secure or follow a substantially gainful occupation.  Given the evidence of record to include the VA compensation examinations, VA treatment records, private treatment records, and the lay statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  Accordingly, the claim is granted.

WITHDRAWN CLAIMS

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

During his October 2016 hearing, the Veteran withdrew the claims of entitlement to an initial compensable rating for hypertension, entitlement to a rating higher than 20 percent for peripheral neuropathy left upper extremity, entitlement to a rating higher than 30 percent for peripheral neuropathy right upper extremity and entitlement to an initial rating higher than 60 percent for chronic kidney disease.  The Board finds that his statement qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

In light of the Veteran's withdrawal of these claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to an initial compensable rating for hypertension, entitlement to a rating higher than 20 percent for peripheral neuropathy left upper extremity, entitlement to a rating higher than 30 percent for peripheral neuropathy right upper extremity and entitlement to an initial rating higher than 60 percent for chronic kidney disease are dismissed.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a back disability is granted to this extent only.

Entitlement to TDIU is granted subject to the law and regulations governing the award of monetary benefits.

The claim of entitlement to an initial compensable rating for hypertension is dismissed. 

The claim of entitlement to a rating higher than 20 percent for peripheral neuropathy left upper extremity is dismissed. 

The claim of entitlement to a rating higher than 30 percent for peripheral neuropathy right upper extremity is dismissed.  

The claim of entitlement to an initial rating higher than 60 percent for chronic kidney disease is dismissed.  




REMAND

The Veteran appeals the denial of an initial evaluation higher than 30 percent for PTSD.  In relation to his claim he was afforded VA examinations in March 2009, May 2011 December 2012 and April 2016.  During these examinations, the VA examiners found that the Veteran's PTSD symptoms at most caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Since his last VA examination in April 2016, however, a review of the record shows that the Veteran's PTSD symptoms may have increased in severity.  To that end, in June 2016, J.B., Ph.D., indicated that the Veteran's PTSD caused an inability to establish and maintain effective relationships.  During his October 2016 hearing, the Veteran testified to having suicidal thoughts, anger, paranoia, obsessional rituals and difficulties remaining focused.  In November 2016, clinical psychologist, E.T., also found that the Veteran's mental disability caused total occupational and social impairment.  In light of the Veteran's testimony and private examination reports, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  

The Veteran seeks higher disability ratings for his service-connected peripheral neuropathy of his right and left lower extremities.  He has submitted a 2014 examination report which describes loss of protective sensation which is not a finding found on VA examinations or in the available clinic records.  The Board finds that additional VA examination is warranted to clarify this clinic finding. 

Finally, the Veteran seeks to establish his entitlement to service connection for low back disability.  His service treatment records reflect treatment for a low back injury, and the Veteran reported having a history of back trouble upon separation.  He further reported private treatment for recurrent back pain after service, but reports that those records are unavailable.  

In September 2009, a VA examiner opined in September 2009 that the Veteran's low back condition was less likely as not (less than 50/50 probability) caused by or a result of service.  The VA examiner discussed the Veteran's in service complaints of back pain in October 1969 but noted that the record is silent for any further low back pain evaluations or treatments from discharge in January 1970 until 2003.  Given the absence of documentation of continuity of treatment for back pain from 1970 to 2003 she opined that the current lumbar degenerative joint disease was less likely as not caused by or a result of the back pain in service.

However, the lack of actual documented treatment for low back disability for many years after service is not an adequate basis to find no causal connection.  The Board finds insufficient evidence of record impeaching the Veteran's report of recurrent back pain since service.  Thus, an additional opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated private and VA treatment records.

2.  Thereafter, schedule the Veteran for a VA compensation examination with a psychiatrist to determine the nature and severity of his PTSD under DSM-IV standards.  The examiner must be provided access to the claims folder contents.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

In accordance with the DSM-IV worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his psychiatric disability.  The examiner must address the reports from clinical psychologist, E.T. and J.B., PH.D and reconcile any conflicting evidence of record.  A GAF score must be assigned.  A complete rationale should be provided for any opinion expressed.  

3.  Schedule the Veteran for examination to determine the nature and severity of his right and left lower extremity peripheral neuropathy.  The claims folder contents must be made available for examiner review.  The examiner is specifically requested to determine whether the Veteran manifests loss of protective sensation in the lower extremities.

4.  Thereafter, afford the Veteran VA examination to determine the nature and etiology of any current low back disability.  The claims folder contents must be made available for review.

Based upon interview of the Veteran, review of the claims folder contents and examination results, the examiner is requested to identify all current disabilities of the lumbar spine and provide opinion as to whether it is at least as likely as not that such disability had its onset in service, or is causally related to events in service, to include the history of back injury in service and episodes of recurrent back pain since service.

In providing this opinion, the examiner is requested to consider the following:
* the Veteran's history of treatment for back injury in service and his report of back trouble upon separation;
* accept as true the Veteran's history of recurrent episodes of back pain treated by a private physician after service even though the records are unavailable; and
* the current findings for the low back disability which include the results from a February 2012 magnetic resonance imaging scan (submitted by the Veteran in October 2016).

The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's contentions that his current lumbar spine disability first manifested in service with recurrent episodes of back pain since service.

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


